Appeal by defendant, as limited by his motion, from a sentence of the County Court, Orange County, imposed October 23, 1973, upon a conviction of grand larceny in the third degree, on a plea of guilty, the sentence being an indeterminate prison term not to exceed four years. Sentence modified, as a matter of discretion in the interest of justice, by reducing it to the time served. As so modified, sentence affirmed. The sentence was excessive to the extent indicated herein. Cohalan, Acting P. J., Christ, Brennan, Munder and Shapiro, JJ., concur.